Citation Nr: 1105404	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-34 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial increased disability rating in 
excess of 10 percent for a right hip strain with bursitis and 
tendonitis. 

2. Entitlement to an initial increased disability rating in 
excess of 10 percent for a left hip strain with bursitis and 
tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1973.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an January 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
that established service connection for a left and right hip 
disability, and assigned a 10 percent disability evaluation for 
both disorders.  The Veteran filed a notice of disagreement with 
these ratings and subsequently perfected an appeal.  

The Veteran was afforded a personal hearing before a decision 
review officer in November 2009.  A written transcript of that 
hearing was prepared and incorporated into the evidence of 
record.

Additionally, the Veteran was afforded a Travel Board Hearing 
before the undersigned Veterans Law Judge in June 2010.  A 
written transcript of that hearing was prepared and incorporated 
into the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses further development is necessary 
prior to the adjudication of the Veteran's claim of an initial 
increased rating in excess of 10 percent for a left and right hip 
disabilities.

The Veteran contends that his left and right hip disabilities are 
worse than the 10 percent evaluation assigned.      

A review of the claims folder reveals that the Veteran submitted 
to VA an authorization to disclose information to the Social 
Security Administration in December 2006.  However, additional 
SSA records regarding the Veteran's status of benefits have not 
been associated with the claims folder.  Because SSA records are 
potentially relevant to the Board's determination, VA is obliged 
to attempt to obtain and consider those records.  38 U.S.C.A. § 
5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 
(1998) (when VA put on notice of SSA records prior to issuance of 
final decision, Board must seek to obtain records); Hayes v. 
Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 
Vet. App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to claim); 
Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  This appeal must be 
remanded to obtain the Veteran's complete SSA record.

Additionally, in this particular case, the December 2009 VA 
examination is too remote in time to address the current severity 
of the Veteran's service-connected left and right hip 
disabilities.  Furthermore, at the June 2010 Travel Board 
Hearing, the Veteran reported that his current treating physician 
stated that the Veteran's left and right hip disabilities had 
increased in severity.  See also Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (holding that a Veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the Veteran's contention that his disability had 
increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (an examination too remote for rating purposes cannot be 
considered "contemporaneous").  Therefore, the Board must remand 
this matter to afford the Veteran an opportunity to undergo a VA 
examination to assess the current nature, extent and severity of 
his left and right hip disabilities.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Finally, a remand is also necessary to obtain outstanding VA 
medical records.  The record reflects that at the June 2010 
Travel Board Hearing, the Veteran reported that he was receiving 
current treatment for his left and right hip disabilities at the 
VA hospital in Lincoln.  However, these VA medical records 
associated with that disability have yet been associated with the 
claims folder.  Because it appears that these outstanding VA 
medical records may contain information pertinent to his claim, 
those records are relevant and should be obtained.  38 C.F.R. § 
3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
The appellant should also be offered the opportunity to submit 
any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1)	The AMC should obtain any of the Veteran's 
outstanding VA treatment records, to include 
records from the VA hospital in Lincoln.  
Any attempts to obtain these records and 
responses received thereafter should be 
associated with the appellant's claims file.  
The appellant should also be offered the 
opportunity to submit any private treatment 
records in support of his claim.

2)	Request, directly from the SSA, complete 
copies of any determination on a claim for 
disability benefits from that agency, 
together with the medical records that served 
as the basis for any such determination.  All 
attempts to fulfill this development should 
be documented in the claims file.  If the 
search for these records is negative, that 
should be noted and the Veteran must be 
informed in writing.

3)	After obtaining any available records, the 
Veteran should be scheduled for a new VA 
examination to determine the current level of 
severity of his service-connected left and 
right hip disabilities.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should note in the examination 
report that the claims folder and the remand 
have been reviewed.  All necessary testing 
should be provided.

The examiner should write a comprehensive 
report discussing the current severity of the 
Veteran's right and left hip disabilities, 
with particularity to the criteria for the 
appropriate diagnostic codes.  The examiner 
must provide a comprehensive report including 
complete rationales for all opinions and 
conclusions reached, citing the objective 
medical findings leading to the conclusions. 

4)	Following the completion of the foregoing, 
and after undertaking any other development 
it deems necessary, the AMC should 
readjudicate the Veteran's claims, 
considering all applicable laws and 
regulations.  Thereafter, the AMC should 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



